COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  VALLEY FORGE MOTOR COMPANY,                     §
  C/O PRESIDENT LEE URIAS,                                        No. 08-17-00257-CV
                                                  §
                    Appellant,                                      Appeal from the
                                                  §
  v.                                                               41st District Court
                                                  §
  RUBEN SIFUENTES D/B/A LEO’S                                   of El Paso County, Texas
  AUTO COLLISION, INC.,                           §
                                                                 (TC# 2015DCV3639)
                    Appellee.                     §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, all costs in this Court. See TEX. R. APP. P. 43.5.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF JANUARY, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.